             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 1 of 16



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
DAVID YOUNGE,                          :
                                       :
                Plaintiff,             :
                                       :
                                                       CASE NO.: __________________
      -against-                        :
                                       :
                                                       COMPLAINT
AIRCASTLE LIMITED, MICHAEL J.          :
INGLESE, AARON DAHLKE, PETER V.        :
                                                       DEMAND FOR JURY TRIAL
UEBERROTH, RONALD W. ALLEN,            :
GIOVANNI BISIGNANI, MICHAEL J.         :
CAVE, DOUGLAS A. HACKER, JUN           :
HORIE, TAKASHI KURIHARA, TAKAYUKI :
SAKAKIDA, RONALD L. MERRIMAN,          :
AGNES MURA, and CHARLES W.             :
POLLARD,                               :
                                       :
                Defendants.            :
-------------------------------------- X

       Plaintiff David Younge (“Plaintiff”), by and through his attorneys, alleges the following

upon information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

                                  NATURE OF THE ACTION

       1.      This is an action brought by Plaintiff against Aircastle Limited (“Aircastle” or the

“Company”) and members of the Company’s executive officers and board of directors

(collectively referred to as the “Board” or the “Individual Defendants” and, together with Aircastle,

the “Defendants”) for their violations of Sections 14(a) and 20(a) of the Securities Exchange Act

of 1934 (“Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a) respectively, and United States Securities

and Exchange Commission (“SEC”) Rule 14a-9, 17 C.F.R. § 240.14a-9. Plaintiff’s claims arise in

connection with the proposed acquisition by Marubeni Corporation (“Marubeni”) and Mizuho




                                                 1
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 2 of 16



Leasing Company, Limited (“Mizuho Leasing” and together the “Marubeni Consortium”) through

MM Air Limited (“Parent”), a newly-formed entity controlled by the Marubeni Consortium, and

MM Air Merger Sub Limited (“Merger Sub”), a wholly-owned subsidiary of Parent, to acquire all

of the issued and outstanding shares of the Company. Marubeni, by and through its affiliates, holds

approximately 28.8% of the outstanding common stock of the Company.

       2.      On November 5, 2019, Aircastle entered into an Agreement and Plan of Merger

(the “Merger Agreement”) by and among the Company, Parent, and Merger Sub, pursuant to which

Merger Sub will merge with and into the Company, with the Company surviving the merger as a

wholly-owned subsidiary of the Parent (the “Proposed Transaction”).

       3.      Under the terms of the Merger Agreement, each stockholder of Aircastle common

stock will be entitled to receive $32.00 in cash per share of common stock (the “Merger

Consideration”).

       4.      On December 6, 2019, in order to convince Aircastle’s public common

stockholders to vote in favor or against the merger, the Board authorized the filing of a materially

incomplete and misleading Schedule 14A Preliminary Proxy Statement (the “Proxy”) with the

SEC.

       5.      In particular, the Proxy contains materially incomplete and misleading information

concerning: (i) the valuation analyses performed by Aircastle’s financial advisor, Citigroup Global

Markets Inc. (“Citi”), in support of its fairness opinion; and (ii) background information

concerning Citi’s previous work for the Company and Marubeni Consortium.

       6.      The shareholder vote will be scheduled in the coming weeks, as the Proposed

Transaction is set to close in the first half of 2020 (the “Shareholder Vote”). It is imperative that

the material information that has been omitted from the Proxy is disclosed to the Company’s




                                                 2
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 3 of 16



stockholders prior to the Shareholder Vote so they can properly determine whether to vote for or

against the Proposed Transaction.

       7.      For these reasons, and as set forth in detail herein, Plaintiff asserts claims against

Defendants for violations of Sections 14(a) and 20(a) of the Exchange Act and Rule 14a-9.

Plaintiff seeks to enjoin Defendants from taking any steps to consummate the Proposed

Transaction unless and until the material information discussed below is disclosed to Aircastle’s

public common shareholders sufficiently in advance of the upcoming Shareholder Vote or, in the

event the Proposed Transaction is consummated, to recover damages resulting from the

Defendants’ violations of the Exchange Act.

                                 JURISDICTION AND VENUE

        8.     This Court has jurisdiction over all claims asserted herein pursuant to Section 27 of

the Exchange Act because the claims asserted herein arise under Sections 14(a) and 20(a) of the

Exchange Act and Rule 14a-9.

        9.     Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over each Defendant by this Court permissible

under the traditional notions of fair play and substantial justice. “Where a federal statute such as

Section 27 of the [Exchange] Act confers nationwide service of process, the question becomes

whether the party has sufficient contacts with the United States, not any particular state.” Sec.

Inv’r Prot. Corp. v. Vigman, 764 F.2d 1309, 1315 (9th Cir. 1985). “[S]o long as a defendant has

minimum contacts with the United States, Section 27 of the Act confers personal jurisdiction over

the defendant in any federal district court.” Id. at 1316.




                                                 3
              Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 4 of 16



        10.    Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as 28 U.S.C. § 1391, because Defendants are found or are inhabitants or transact

business in this District. Indeed, the Company’s legal advisor for the Proposed Transaction,

Skadden, Arps, Slate, Meagher & Flom LLP, is headquartered in this District and critical meetings

concerning the Proposed Transaction occurred there. Moreover, the Company’s common stock

trades on the New York Stock Exchange (“NYSE”), which is also headquartered in this District.

See, e.g., United States v. Svoboda, 347 F.3d 471, 484 n.13 (2d Cir. 2003) (collecting cases).

                                           PARTIES

       11.     Plaintiff is, and has been continuously throughout all times relevant hereto, the

owner of Aircastle common stock.

       12.     Defendant Aircastle Limited is a Bermuda exempted company with its principal

executive office located at 201 Tresser Boulevard, Suite 400, Stamford, CT 06901. Aircastle,

through its subsidiaries, leases, finances, sells, and manages commercial flight equipment to

airlines worldwide. As of September 30, 2019, Aircastle owned and managed on behalf of its

joint ventures 277 aircraft leased to 87 customers located in 48 countries. Aircastle’s common

stock trades on the NYSE under the ticker symbol “AYR.”

       13.     Defendant Michael J. Inglese is, and has been at all relevant times, Chief

Executive Officer and a director of the Company.

       14.     Defendant Aaron Dahlke is, and has been at all relevant times, Chief Financial

Officer of the Company.

       15.     Defendant Peter V. Ueberroth is, and has been at all relevant times, Chairman of

the Board.

       16.     Defendant Ronald W. Allen is, and has been at all relevant times, a director of the




                                                4
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 5 of 16



Company.

       17.      Defendant Giovanni Bisignani is, and has been at all relevant times, a director of

the Company.

       18.      Defendant Michael J. Cove is, and has been at all relevant times, a director of the

Company.

       19.      Defendant Douglas A. Hacker is, and has been at all relevant times, a director of

the Company.

       20.      Defendant Jun Horie is, and has been at all relevant times, a director of the

Company.

       21.      Defendant Takashi Kurihara is, and has been at all relevant times, a director of the

Company.

       22.      Defendant Takayuki Sakakida is, and has been at all relevant times, a director of

the Company.

       23.      Defendant Ronald L. Merriman is, and has been at all relevant times, a director of

the Company.

       24.      Defendant Agnes Mura is, and has been at all relevant times, a director of the

Company.

       25.      Defendant Charles W. Pollard is, and has been at all relevant times, a director of

the Company.

      26.       The defendants identified in paragraphs 13 through 25 are collectively referred to

herein as the “Board” or the “Individual Defendants,” and together with Aircastle, the

“Defendants.”




                                                 5
              Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 6 of 16



                               SUBSTANTIVE ALLEGATIONS

A. Background of the Proposed Transaction

       27.      Aircastle is a Bermuda exempted company. Founded in 2004, Aircastle Limited

acquires, leases and sells commercial jet aircraft to airlines throughout the world.

       28.      MM Air Limited is a Bermuda exempted company and is a newly-formed entity

controlled by affiliates of Marubeni Consortium. Marubeni Corporation is Japanese corporation,

and its consolidated subsidiaries use their business networks, both within Japan and overseas, to

conduct importing and exporting (including third country trading), as well as domestic business,

encompassing a diverse range of business activities across wide-ranging fields including lifestyle,

ICT & real estate business, forest products, food, agricultural business, chemicals, power business,

energy, metals & mineral resources, plant, aerospace & ship, finance & leasing business,

construction, auto & industrial machinery, and next generation business development. While

Mizuho Leasing was established in 1969 as a general leasing company under the initiative of The

Industrial Bank of Japan, Ltd. (now Mizuho Bank, Ltd.) and with investment from major

companies across Japanese industry. In addition to providing finance for capital investment in

industrial machine tools, IT equipment, medical equipment and other business assets, Mizuho

Leasing has been expanding its reach into new business areas by proposing a wide range of

solutions that address the diverse needs of corporate clients.

       29.      On November 6, 2019, Aircastle announced the Proposed Transaction. The press

release stated as follows:

               Aircastle Limited Enters into Merger Agreement with Affiliates of
                                Marubeni and Mizuho Leasing

             STAMFORD, Conn., Nov. 6, 2019 /PRNewswire/ -- Aircastle Limited
             (NYSE: AYR) (“Aircastle”) announced today that it has entered into a
             definitive agreement to be acquired by a newly-formed entity controlled by



                                                 6
 Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 7 of 16



affiliates of Marubeni Corporation (“Marubeni”) and Mizuho Leasing
Company, Limited (“Mizuho Leasing”). Under the terms of the merger
agreement, Aircastle shareholders will receive $32.00 in cash for each
common share of Aircastle (other than shares already owned by Marubeni
and its affiliates), representing a total valuation of approximately $2.4
billion, or approximately $7.4 billion including debt obligations to be
assumed or refinanced net of cash.

“After a review of strategic alternatives by our Board of Directors, we are
pleased to reach this agreement with Marubeni and Mizuho Leasing, which
delivers tremendous value and immediate liquidity to our shareholders,”
said Peter V. Ueberroth, Chairman of the Aircastle Board of Directors.

“We are excited to continue our partnership with Marubeni and Mizuho
Leasing,” said Michael J. Inglese, Chief Executive Officer of Aircastle.
“We believe this transaction will deliver significant value to our
shareholders, and we look forward to working with Marubeni and Mizuho
Leasing on the continued growth of the business.”

The cash consideration of $32.00 per share represents a 34% premium over
Aircastle's closing stock price on October 23, 2019, the last trading day prior
to Aircastle's public announcement that Aircastle was evaluating strategic
alternatives, and a 41% premium over the volume weighted average share
price during the 20 trading days ended October 23, 2019.

The transaction is subject to customary closing conditions, including
approval by Aircastle's shareholders and receipt of certain regulatory
approvals, and is expected to close in the first half of 2020. Marubeni has
agreed to vote the common shares of Aircastle that Marubeni and its
affiliates beneficially own in favor of the transaction.

Given the pending transaction, Aircastle will not host a third quarter
earnings call and will not release its third quarter financial results for the
period ended September 30, 2019 until Aircastle files its third quarter Form
10-Q.

Citigroup Global Markets Inc. is acting as the exclusive financial advisor to
Aircastle and Skadden, Arps, Slate, Meagher & Flom LLP and Conyers
LLP are acting as Aircastle's legal advisors.

About Aircastle Limited

Aircastle Limited acquires, leases and sells commercial jet aircraft to
airlines throughout the world. As of September 30, 2019, Aircastle owned
and managed on behalf of its joint ventures 277 aircraft leased to 87
customers located in 48 countries.



                                      7
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 8 of 16




       30.     The Merger Consideration represents inadequate compensation for Aircastle’s

shares given the Company’s strong recent financial performance and bright economic outlook.

Therefore, it is imperative that shareholders receive the material information (discussed in detail

below) that Defendants have omitted from the Proxy, which is necessary for shareholders to

properly exercise their corporate suffrage rights and in order to cast an informed vote on the

Proposed Merger.

B. The Proxy Omits Certain Material Information

       31.     On December 6, 2019, Defendants filed a materially incomplete and misleading

Proxy with the SEC. The Individual Defendants were obligated to carefully review the Proxy

before it was filed with the SEC and disseminated to the Company’s stockholders to ensure that it

did not contain any material misrepresentations or omissions. However, the Proxy misrepresents

or omits material information that is necessary for Aircastle’s public common stockholders to

make an informed decision on how to vote their shares, in violation of Sections 14(a) and 20(a) of

the Exchange Act, and SEC Rule 14a-9.

       32.     First, the Proxy describes Citi’s fairness opinion and the various valuation analyses

performed in support of its opinion. However, that description fails to include key inputs and

assumptions underlying the analyses. Without this information, as described below, Aircastle’s

stockholders are unable to fully understand these analyses and, thus, are unable to determine what

weight, if any, to place on Citi’s fairness opinion in determining whether to vote in favor or against

the Proposed Transaction. This omitted information, if disclosed, would significantly alter the total

mix of information available to Aircastle’s common stockholders.

       33.     With respect to Citi’s Discounted Dividends Analysis, the Proxy must disclose: (i)

the projected dividends; (ii) the illustrative terminal values; (iii) the assumptions behind why



                                                 8
               Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 9 of 16



Aircastle’s gross debt to equity would be equal to 2.5x.; (iv) the assumptions on applying exit

multiples of 0.8x to 1.0x; and (v) the inputs and assumptions for using a discount range of 8.1% to

9.4%.

        34.      Similarly, with respect to Citi’s Selected Companies Analysis, the Proxy fails to

disclose the following observations for each of the selected companies in the analysis: (i) the

calendar years 2019 and 2020 estimated pre-tax income; (ii) the calendar years 2019 and 2020

estimated revenues; and (iii) the book value as of June 30, 2019. The Proxy also fails to disclose

the inputs and assumptions behind using these specific ranges in calculating the implied ranges of

per share equity values: (i) price to book value of 0.89x to 0.96x; (ii) price to calendar year 2020

estimated pre-tax income of 5.5x to 7.1x; and (iii) price to calendar year 2020 estimated earnings

of 7.2x to 7.9x. Furthermore, the Proxy fails to adequately disclose why BOC Aviation Limited

and Fly Leasing were not included in the Selected Companies Analysis, despite being analyzed for

comparison purposes.

        35.      These key inputs and assumptions are material to Aircastle’s stockholders, and their

omission renders the summary of Citi’s Discounted Dividends Analysis and Selected Companies

Analysis incomplete and misleading. As a highly-respected professor explained in one of the most

thorough law review articles regarding the fundamental flaws with the valuation analyses bankers

perform in support of fairness opinions, in these analyses a banker takes management’s forecasts,

and then makes several key choices “each of which can significantly affect the final valuation.”

Steven M. Davidoff, Fairness Opinions, 55 Am. U.L. Rev. 1557, 1576 (2006). Such choices

include “the appropriate discount rate, and the terminal value…” Id. As Professor Davidoff

explains:

              There is substantial leeway to determine each of these, and any change can
              markedly affect the discounted cash flow value. For example, a change in



                                                  9
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 10 of 16



             the discount rate by one percent on a stream of cash flows in the billions of
             dollars can change the discounted cash flow value by tens if not hundreds
             of millions of dollars… This issue arises not only with a discounted cash
             flow analysis, but with each of the other valuation techniques. This dazzling
             variability makes it difficult to rely, compare, or analyze the valuations
             underlying a fairness opinion unless full disclosure is made of the various
             inputs in the valuation process, the weight assigned for each, and the
             rationale underlying these choices. The substantial discretion and lack of
             guidelines and standards also makes the process vulnerable to manipulation
             to arrive at the “right” answer for fairness. This raises a further dilemma in
             light of the conflicted nature of the investment banks who often provide
             these opinions.

Id. at 1577-78 (emphasis added).           Without the above-mentioned information, Aircastle

stockholders cannot evaluate for themselves the reliability of the analyses make a meaningful

determination of whether the ranges reflect the true value of the Company or was the result of

Citi’s unreasonable judgment, and so make an informed decision regarding whether to vote in

favor or against the Proposed Transaction.

       36.      Second, in its fairness opinion, Citi fails to disclose the nature of the work it

provided to the Marubeni Consortium and its affiliates in the two years prior to rendering its

fairness opinion for the Company. Furthermore, the Proxy states that in the two years prior to its

fairness opinion, Citi did not provide any work to the Company. This statement is at odds with a

disclosure earlier in the Proxy which stated that “in furtherance of [the Company’s] assessment of

strategic alternatives, the Company’s officers have from time to time periodically met with

investment banks covering the aircraft leasing industry, including Citi, to discuss the Company’s

strategic alternatives.” Thereby implying that recently Citi had provided work for the Company.

Defendants must fully and completely disclose all fees which Citi has received from all parties and

a breakdown of those fees.

       37.      In sum, the omission of the above-referenced information renders the Proxy

materially incomplete and misleading, in contravention of the Exchange Act. Absent disclosure



                                                  10
                Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 11 of 16



of the foregoing material information prior to the Shareholder Vote, Plaintiff will be unable to

make an informed decision concerning whether to vote his shares, and he is thus threatened with

irreparable harm, warranting the injunctive relief sought herein.

                                           COUNT I
           (Against All Defendants for Violation of Section 14(a) of the Exchange Act)

          38.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.     Section 14(a)(1) of the Exchange Act makes it “unlawful for any person, by the use

of the mails or by any means or instrumentality of interstate commerce or of any facility of a

national securities exchange or otherwise, in contravention of such rules and regulations as the

Commission may prescribe as necessary or appropriate in the public interest or for the protection

of investors, to solicit or to permit the use of his name to solicit any proxy or consent or

authorization in respect of any security (other than an exempted security) registered pursuant to

section 78l of this title.” 15 U.S.C. § 78n(a)(1).

          40.     Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications shall not contain “any statement which, at the time and

in the light of the circumstances under which it is made, is false or misleading with respect to any

material fact, or which omits to state any material fact necessary in order to make the statements

therein not false or misleading.” 17 C.F.R. § 240.14a-9.

          41.     The omission of information from a proxy will violate Section 14(a) and Rule 14a-

9 if other SEC regulations specifically require disclosure of the omitted information.

          42.     Defendants have issued the Proxy with the intention of soliciting the Company’s

common shareholders’ support for the Proposed Transaction. Each of the Individual Defendants

reviewed and authorized the dissemination of the Proxy, which fails to provide critical information



                                                   11
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 12 of 16



regarding, amongst other things: (i) the valuation analyses performed by Citi in support of its

fairness opinion; and (ii) background information concerning Citi’s previous work for the

Company and Marubeni Consortium.

       43.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Proxy, but nonetheless failed to obtain and disclose such information

to the Company’s shareholders although they could have done so without extraordinary effort.

       44.     The Individual Defendants knew or were negligent in not knowing that the Proxy

is materially misleading and omits material facts that are necessary to render it not misleading.

The Individual Defendants undoubtedly reviewed and relied upon most if not all of the omitted

information identified above in connection with their decision to approve and recommend the

Proposed Transaction; indeed, the Proxy states that Citi reviewed and discussed its financial

analysis with the Board, and further states that the Board considered the financial analysis provided

by Citi, as well as the fairness opinion and the assumptions made and matters considered in

connection therewith. Further, the Individual Defendants were privy to and had knowledge of the

projections for the Company and the details surrounding the process leading up to the signing of

the Merger Agreement. The Individual Defendants knew or were negligent in not knowing that

the material information identified above has been omitted from the Proxy, rendering the sections

of the Proxy identified above to be materially incomplete and misleading. Indeed, the Individual

Defendants were required to, separately, review Citi’s analysis in connection with their receipt of




                                                  12
                Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 13 of 16



the fairness opinions, question Citi as to its derivation of fairness, and be particularly attentive to

the procedures followed in preparing the Proxy and review it carefully before it was disseminated,

to corroborate that there are no material misstatements or omissions.

          45.     The Individual Defendants were, at the very least, negligent in preparing and

reviewing the Proxy. The preparation of a proxy statement by corporate insiders containing

materially false or misleading statements or omitting a material fact constitutes negligence. The

Individual Defendants were negligent in choosing to omit material information from the Proxy or

failing to notice the material omissions in the Proxy upon reviewing it, which they were required

to do carefully as the Company’s directors. Indeed, the Individual Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and preparation and

review of the Company’s financial projections.

          46.     Aircastle is also deemed negligent as a result of the Individual Defendants’

negligence in preparing and reviewing the Proxy.

          47.     The misrepresentations and omissions in the Proxy are material to Plaintiff, who

will be deprived of their right to cast an informed vote if such misrepresentations and omissions

are not corrected prior to the Shareholder Vote. Plaintiff has no adequate remedy at law. Only

through the exercise of this Court’s equitable powers can Plaintiff be fully protected from the

immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                       COUNT II
  (Against the Individual Defendants for Violations of Section 20(a) of the Exchange Act)

          48.     Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          49.     The Individual Defendants acted as controlling persons of Aircastle within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as



                                                   13
              Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 14 of 16



officers and/or directors of Aircastle, and participation in and/or awareness of the Company’s

operations and/or intimate knowledge of the incomplete and misleading statements contained in

the Proxy filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of the Company, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

       50.      Each of the Individual Defendants was provided with or had unlimited access to

copies of the Proxy and other statements alleged by Plaintiff to be misleading prior to and/or

shortly after these statements were issued and had the ability to prevent the issuance of the

statements or cause the statements to be corrected.

       51.      In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of the Company, and, therefore, is presumed to have had

the power to control or influence the particular transactions giving rise to the Exchange Act

violations alleged herein, and exercised the same. The Proxy contains the unanimous

recommendation of each of the Individual Defendants to approve the Proposed Transaction. They

were thus directly involved in preparing this document.

       52.      In addition, as the Proxy sets forth at length, and as described herein, the Individual

Defendants were involved in negotiating, reviewing, and approving the Merger Agreement. The

Proxy purports to describe the various issues and information that the Individual Defendants

reviewed and considered. The Individual Defendants participated in drafting and/or gave their

input on the content of those descriptions.

       53.      By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.




                                                  14
             Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 15 of 16



       54.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9 by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

Defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       55.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays for judgment and relief as follows:

       A.      Preliminarily enjoining Defendants and all persons acting in concert with them

from proceeding with the Shareholder Vote or consummating the Proposed Transaction, unless

and until the Company discloses the material information discussed above which has been omitted

from the Proxy;

       B.      Directing the Defendants to account to Plaintiff for all damages sustained as a result

of their wrongdoing;

       C.      Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

       D.      Granting such other and further relief as this Court may deem just and proper.

                                           JURY DEMAND

       Plaintiff demands a trial by jury on all issues so triable.

//

//




                                                 15
         Case 1:19-cv-11574 Document 1 Filed 12/18/19 Page 16 of 16



Dated: December 18, 2019                  MONTEVERDE & ASSOCIATES PC
                                          /s/ Juan E. Monteverde
                                          Juan E. Monteverde (JM-8169)
                                          The Empire State Building
                                          350 Fifth Avenue, Suite 4405
                                          New York, NY 10118
                                          Tel:(212) 971-1341
                                          Fax:(212) 202-7880
                                          Email: jmonteverde@monteverdelaw.com

                                          Attorneys for Plaintiff




                                     16
